Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 04/14/2020.
Claims 1-11 are examined in this office action.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a sealing apparatus, classified in at least B65D 33/00, B65D 33/1666 and B65D33/1675.
II. Claims 12-15, drawn to a method of sealing a bag, classified in at least B65D 75/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process that does not require sealing a bag. Also the process as claimed can be practiced by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least B65D 33/00, B65D 33/1666 and B65D33/1675, along with a unique text search. Group II would not be searched as above and would instead require search in at least B65D 75/00 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Marc A. Rossi on 8/5/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 10 is objected to because of the following informalities: “retainer member” should read –Retaining member--.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number “17” in Fig. 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byron et al. (US 20090211059 A1).
Regarding claim 1, Byron discloses a sealing apparatus (10, Figs. 9-20) comprising: a retaining member (14); and a slide member (12) adapted to slide into said retaining member (14, Figs. 9-10).
Byron Further discloses:
Regarding claim 2, wherein the retaining member (14) includes an elongated opening (16) that extends through at least one open end (18) of the retaining member (14).
Regarding claim 4, wherein the retaining member (14) includes an elongated opening that extends through both ends of the retaining member (14, Figs. 9-10).
Regarding claim 5, wherein the slide member (12) includes at least one protruding portion (See Annotated Figure 10 below) that protrudes from the retaining member (14) when the slide member (12) is slid into the retaining member (14).

    PNG
    media_image1.png
    337
    785
    media_image1.png
    Greyscale


Regarding claim 7, wherein the slide member includes two protruding portions that protrude from open ends of the retaining member when the slide member is slid into and retained by the retaining member (See Annotated Fig. 10 below).

    PNG
    media_image2.png
    337
    785
    media_image2.png
    Greyscale


Claim(s) 1-2, 4-5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 7503696 B2).
Regarding claim 1, Ha discloses a sealing apparatus (2, Figs. 1) comprising: a retaining member (16); and a slide member (14) adapted to slide into said retaining member (1, Figs. 2).
Byron Further discloses:
Regarding claim 2, wherein the retaining member (16) includes an elongated opening (16) that extends through at least one open end (16a) of the retaining member (16).
Regarding claim 4, wherein the retaining member (16) includes an elongated opening that extends through both ends of the retaining member (16, Fig. 3).
Regarding claim 5, wherein the slide member (14) includes at least one protruding portion (14a) that protrudes from the retaining member (16) when the slide member (14) is slid into the retaining member (16, Fig. 2).
Regarding claim 8, wherein an engagement mechanism (26, 26a, 28) is provided to releaseably couple the slide member (14) to the retaining member (16) when the slide member (14) is slid into and retained by the retaining member (16) (Figs. 4-6, Col 6 lines 40-67 and Col 7 lines 1-11).
Regarding claim 11, further comprising a retaining slot (24) formed in the slide member (14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Byron et al. (US 20090211059 A1) in view of Ha et al. (US 7503696 B2).
Regarding claim 3, Byron discloses the retaining member (14) having an open end (18) of the retaining member (14).
Byron does not disclose wherein the retaining member includes a bottom stop at an end of the retaining member that is opposite to the open end of the retaining member.
Ha in a related invention teaches a retaining member (16) includes a bottom stop (18a) at an end of the retaining member (16) that is opposite to the open end of the retaining member (Fig. 29, Col 12 lines 38-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the retaining member of Byron to incorporate a bottom stop as taught by Ha in order to prevent the rod member from extend excessively beyond the rear end of the tubular member upon sealing the pack (Col 12 lines 44-47 of Ha).
Regarding claim 6, Byron discloses the retaining member (14) having an open end (18) of the retaining member (14).
Byron does not disclose wherein the slide member abuts the bottom stop of the retaining member when the slide member is slid into and retained by the retaining member.
Ha in a related invention teaches a retaining member (16) includes a bottom stop (18a) at an end of the retaining member and wherein the slide member abuts the bottom stop of the retaining member when the slide member is slid into and retained by the retaining member (16) (Fig. 29, Col 12 lines 38-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the retaining member of Byron to incorporate a bottom stop that abuts a slide member when the slide member is slid into and retained by the retaining member as taught by Ha in order to prevent the rod member from extend excessively beyond the rear end of the tubular member upon sealing the pack (Col 12 lines 44-47 of Ha).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 7503696 B2) in view of Sharp (US 8443494 B2).
Regarding claim 9, Ha discloses the engagement mechanism (26, 26a, 28) is provided to releaseably couple the slide member (14) to the retaining member (16) when the slide member (14) is slid into and retained by the retaining member (16) (Figs. 4-6, Col 6 lines 40-67 and Col 7 lines 1-11 of Ha).
Ha does not disclose wherein the engagement mechanism comprises a magnet provided on an end of the slide member.
Sharp teaches wherein an engagement mechanism (Fig. 1) comprises a magnet (108, 110) provided on an end of the slide member (102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the engagement mechanism Ha to incorporate a magnet as an engagement mechanism on the slide member as taught by Sharp. It is a matter of design choice to use a magnet as it provides an inexpensive option, and provides a strong hold. 
Regarding claim 10, Ha discloses the engagement mechanism (26, 26a, 28) is provided to releaseably couple the slide member (14) to the retaining member (16) when the slide member (14) is slid into and retained by the retaining member (16) (Figs. 4-6, Col 6 lines 40-67 and Col 7 lines 1-11 of Ha).
Byron as modified does not disclose wherein the engagement mechanism comprising a magnet provided on the end of the retainer member.
Sharp teaches wherein an engagement mechanism (Fig. 1) comprises a magnet provided on an end of the retainer member (112; the two ends of 112 can be adhesively bonded to magnetic material, see Col 3 lines 28-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the engagement mechanism Ha to incorporate a magnet as an engagement mechanism on the retainer as taught by Sharp. It is a matter of design choice to use a magnet as it provides an inexpensive option. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731